Opinion by
Tilson, J.
On the entire record, including an examination and inspection of the samples, it was held that the plaintiffs did not establish a prima facie case. The protests were therefore overruled, the court saying: “In the light of the decision of our appellate court in the case of Robinson-Goodman v. United *270States, 17 C. C. P. A. 149, T. D. 43473, the testimony offered by the plaintiffs herein might be considered as establishing a commercial designation for the-involved merchandise different from the common meaning applicable thereto.. However, since the above decision does not appear to be in harmony with other-decisions on the question of commercial designation, we do not feel justified or warranted in basing our decision herein on commercial designation.”